RAYMOND C. FISHER, Circuit Judge, concurring in part and dissenting in part: I agree with the majority in most respects but would grant the petition on Mwagiru’s withholding of removal claim. Women or girls who reasonably fear the gender-based persecution of FGM qualify as members of a particular social group. See Mohammed v. Gonzales, 400 F.3d 785, 798 (9th Cir. 2005). Here, the BIA concluded the past harm Mwagiru suffered “was not inflicted on account of a protected ground but rather based on a personal dispute she had with her husband.” But the timing of the beating — -immediately after Mwagiru told her husband she opposed FGM and would not be subjected to it, in part because she was a Christian — and the context of his having previously and repeatedly complained about her not being circumcised, compels the conclusion that her expressed opposition to FGM was “a reason,” even if not the “one central reason,” for the beating. See Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017). I therefore respectfully dissent from this portion of the majority’s disposition.